EXHIBIT 10.24



Alliance HealthCare Services, Inc.
Summary of Compensation Arrangements for Directors


Under our 2013 compensation program for non-employee directors, we paid our
non-employee directors an annual fee of $40,000 for their services as directors,
payable in quarterly installments of $10,000 each. In addition, each director
who is unaffiliated with Oaktree and MTS (each, an “Unaffiliated Director”)
received a restricted stock unit award on December 31, 2013 with a number of
units calculated as $40,000, divided by the average share price of our Common
Stock over the 15-day period preceding the grant date, rounded down to the
nearest whole unit. This restricted stock unit award will vest on December 31,
2014 if the Unaffiliated Director continues his service with us through that
date. Also, each Unaffiliated Director received additional annual cash
compensation of $40,000, payable quarterly in installments of $10,000 each, for
his Board service during 2013. On December 31, 2013, each of Messrs. Bendikson,
Harmon and Lane (the “Oaktree/MTS Directors”) received additional cash
compensation of $80,000 for his Board service during 2013.
Our directors also received the following retainers for their service on
committees of the Board of Directors and for serving as a chair of a committee:
 
 
 
Committee Chair Retainers
 
Audit
$
30,000


Strategic Planning and Finance
25,000


Compensation
5,000


Nominating and Corporate Governance
5,000


 
 
Committee Member Retainers
 


Audit
$
15,000


Strategic Planning and Finance
5,000


Compensation
5,000


Nominating and Corporate Governance
5,000



Pursuant to his offer letter from May 31, 2012, Mr. Buckelew is also entitled to
director compensation for his services as Chairman of the Board for the period
following the appointment of our Chief Executive Officer, Mr. Percy C.
Tomlinson, on October 1, 2013. A summary of Mr. Buckelew’s offer letter is
included in our proxy statement for the 2013 annual meeting of stockholders.
As in prior years, non-employee directors received reimbursement of travel
expenses related to their Board service.
We have established a directors’ deferred compensation plan for all non-employee
directors. No directors elected to participate in the directors’ deferred
compensation plan in 2013, and only Mr. Dimick has an account balance under the
directors’ deferred compensation plan. Upon retirement, separation from the
Board or the occurrence of a change of control event, Mr. Dimick has the option
of being paid cash or receiving common stock for his phantom shares.




